DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-20 are directed a computation of Qrounds according to ChaCha algorithm.  Claim 10 merely recite mental processes and mathematical process that can be performed by human thought mentally or with pencil and paper, such as performing a control to perform mathematical concept such as rounds included in a Qround process according to ChaCha algorithm; holding at least part of results the rounds; skipping performing  specific rounds by using the held at least part of results
Therefore, the claims 10 clearly fall within both “Mental Process” and “Mathematical Concepts” of abstract idea.  Claim 10 fails to recite additional elements that integrate the abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  Claims 1 and 20 also recites the above mental processes and mathematical process, and thus fall within both “Mental Process” and “Mathematical Concepts” of abstract idea.  In addition to mental processes and mathematical process, claims 1 and 20 further recite additional elements such as an information processing apparatus comprising a control unit and a holding unit, and a non-transitory storage medium storing a program for implementing the mental processes and mathematical process.  However, these additional elements are recited at a high level of generality that is no more than generic computer components.  Thus, the recitations of these additional elements in the claims, both individually and in combination, are no more than a recitation of a generic computer which is invoked merely as a tool for implementing the the mental processes and mathematical process. Therefore, the recitations of these additional elements in the claim do not constitute an integration of an abstract idea into a practical application or application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  Dependent claims 2-9,11-19 and 20 further mentally and/or mathematically define the mental processes and mathematical process, and thus merely reciting abstract idea without reciting any additional element.  Therefore, claims 1-20 are not patent eligible as being directed to an abstract idea without significantly more.
	
Applicant's arguments filed 04/20/2022 with respect to the rejection under 35 U.S.C. 103 in view of amended claims 1-20 have been fully considered and are persuasive to overcome the rejection.  The rejection of claims 1-20 under 35 U.S.C. 103 is hereby withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182